DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
An amendment, filed 2/25/2021, is acknowledged.  Claim 1 is amended; Claims 2-6 are canceled; Claims 7-8 are newly added.  Claims 1 and 7-8 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a bulk polycrystalline material” and later, “wherein the formed bulk material has a CIGS crystalline structure rather than different crystalline phases.”  It is unclear what structure is required by the term “CIGS crystalline structure,” specifically whether it merely requires a polycrystalline structure comprising the claimed compositional components, known in the art as CIGS, or is drawn to a more specific crystalline structure.  Furthermore, it is unclear if the phrase “rather than different crystalline phases” merely reinforces that the bulk material has a “CIGS crystalline structure” or attempts to limit the scope of the claimed structure.  As the limitation does not use a traditional closed transitional phrase such as “consisting of” and does not explicitly exclude the presence of other phases, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suryanarayana et al., “Synthesis and processing of a Cu-In-Ga-Se sputtering target,” Thin Solid Films 332 (1998) 340-344(previously cited) in view of Hosono et al. (US 2006/0099126).
With respect to Claim 1, the claim recites “A sputtering target formed by the method comprising” then recites a series of method steps for forming a bulk polycrystalline sputtering target comprising Cu, one or more of Se, S, and Te, and one or more of Ga, In, and Al.  Thus, Claim 1 is directed 
Suryanarayana teaches a bulk polycrystalline Cu-In-Ga-Se (“CIGS”) material sputtering target having a homogeneous, fine-grained and full density structure. (p. 340-341, 344).  Thus, the reference teaches a sputtering target comprising a bulk polycrystalline material including Cu, at least one chalcogen (Se), In, and Ga.  The reference further teaches that the sputtering target comprises a tetragonal CIGS phase and therefore, teaches a bulk polycrystalline material with a CIGS crystalline structure. (see abstract; p. 342, col. 2.)   
Thus, Suryanarayana is deemed to teach a sputtering target with a composition and microstructure meeting each of the instantly claimed limitations; however, the reference does not teach a specific “width” of the sputtering target.  With respect to the claimed term “width,” the claim does not require any particular target shape or orientation.  Therefore, the term “width” is interpreted as any external dimension of the sputtering target, including the diameter or thickness of the target.
Hosono teaches a Cu-containing oxychalcogenide sputtering target with a disc or rectangular shape, wherein the diameter of a disc target or the shortest length of a rectangular target is made to 5 cm or more.  (para. 13, 30).  Hosono is deemed to teach a known form factor and size (including diameter or side length, each deemed to constitute a “width”) of a sputtering target, including a width overlapping the instantly claimed range.
It would have been obvious to one of ordinary skill in the art to modify the sputtering target of Suryanarayana, to form a known sputtering target width of 5 cm or more, as taught by Hosono, in order to form a target useful for forming films.  One of ordinary skill in the art would recognize the wide 
Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Moreover, it has been held that a mere change in form or proportions will not support patentability.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartholomeusz et al. (US 2010/0108503)(previously cited).
As detailed above, Claim 1 is a product-by-process claim and therefore the patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP § 2113.
Bartholomeusz teaches a high-purity chalcogenide material sputtering target with a high density and defined grain structure, and thus represents a bulk polycrystalline material sputtering target. (para. 
Bartholomeusz teaches that the size (i.e. width) of the sputtering target may vary widely and is generally dependent on the intended application. (para. 27).  The reference is therefore deemed to teach the ability to form a sputtering target, of the above detailed composition and structure, having a wide range of widths, with a predictable result of success.  Accordingly, it would have been obvious to one of ordinary skill in the art to form a sputtering target, as taught by Bartholomeusz, with an arbitrary width, including 5 to 15 cm, with a predictable result of success.  Moreover, it has been held that a mere change in form or proportions will not support patentability.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartholomeusz et al. (US 2010/0108503)(previously cited) in view of Hosono et al. (US 2006/0099126).
With respect to Claim 1, Bartholomeusz is silent as to a specific “width” of a sputtering target; however, the reference teaches that the size (i.e. width) of the sputtering target may vary widely and is MPEP 2144.05.
In the alternative, Hosono teaches a Cu-containing oxychalcogenide sputtering target with a disc or rectangular shape, wherein the diameter of a disc target or the shortest length of a rectangular target is made to 5 cm or more.  (para. 13, 30).  Hosono is deemed to teach a known form factor and size (including diameter or side length, each deemed to constitute a “width”) of a sputtering target, including a width overlapping the instantly claimed range.
It would have been obvious to one of ordinary skill in the art to modify the sputtering target of Bartholomeusz, to form a known sputtering target width of 5 cm or more, as taught by Hosono, in order to form a target useful for forming films.  One of ordinary skill in the art would recognize the wide applicability of sputtering target size to differing compositions.  In other words, a sputtering target size is selected based on an intended application (e.g. a desired sputtered film size), not the composition of the target.  Therefore, it would have been obvious to make a known sputtering target size with a different composition with a reasonable expectation of success.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over S.H. You et al., “Growth and characterization of CuAlSe2(1 1 2)/GaAs(1 0 0) heteroepitaxial layers grown by hot wall epitaxy method,” J. Crystal Growth 290 (2006), pp. 18-23, alone or in the alternative, in view of Hosono et al. (US 2006/0099126).
With respect to Claim 1, S.H. You teaches a bulk polycrystalline ingot comprising CuAlSe2, wherein the ingot is formed from 6N purity (equivalent to 1 ppm total impurity or less) Cu, Al, and Se in a sealed and evacuated chamber.  (p. 18-19).  Thus, S.H. You teaches a bulk polycrystalline material comprising Cu, Al and Se, and less than 1 ppm oxygen content.  As S.H. You teaches a bulk polycrystalline material in the form of an ingot, and useful for thin film deposition, it is deemed structurally and functionally equivalent to a sputtering target.  Moreover, as the reference teaches the same composition and structure it would necessarily be capable of use as a sputtering target.  MPEP 2112.01.
	S.H. You does not teach a specific “width” of the bulk polycrystalline material ingot (i.e. target); however, it would have been obvious to one of ordinary skill in the art to form a target, as taught by S.H. You, with an arbitrary width, including 5 to 15 cm, with a predictable result of success.  Moreover, it has been held that a mere change in form or proportions will not support patentability.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In the alternative, Hosono teaches a Cu-containing oxychalcogenide sputtering target with a disc or rectangular shape, wherein the diameter of a disc target or the shortest length of a rectangular target is made to 5 cm or more.  (para. 13, 30).  Hosono is deemed to teach a known form factor and size (including diameter or side length, each deemed to constitute a “width”) of a sputtering target, including a width overlapping the instantly claimed range.
It would have been obvious to one of ordinary skill in the art to modify the bulk polycrystalline material of S.H. You, to form a known sputtering target width of 5 cm or more, as taught by Hosono, in 
With respect to Claim 8, it would have been obvious to one of ordinary skill in the art to form a target, as taught by S.H. You or S.H. You in view of Hosono, with a desired weight based on the intended application, with a predictable result of success.  See MPEP 2144.05.  For example, it would have been obvious to one of ordinary skill in the art to increase the weight of a target (i.e. additional mass in the form of increased thickness or diameter) to allow for the formation of larger and/or thicker sputtered films or to provide a target with an extended useful lifespan.

Response to Arguments
Applicant’s arguments, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-6 under 35. U.S.C. 102 over Suryanarayana and over Bartholomeusz have been fully considered and are persuasive in view of Applicant’s amendment to claim 1.  Specifically, the references do not teach a sputtering target width with sufficient specificity to anticipate Claim 1.  Therefore, the rejections have been withdrawn.  

	Applicants remaining arguments with respect to Suryanarayana are not found persuasive.
Applicant argues that Suryanarayana teaches a sputtering target comprising “a bulk material with a recrystallized tetragonal phase, but does not teach the bulk material having a CIGS crystalline structure rather than a different crystalline phases.”  This argument is not found persuasive.
The instant claims do not define “a CIGS crystalline structure.”  Suryanarayana teaches a bulk polycrystalline material with a CIGS composition, and therefore represents “a CIGS crystalline structure.”  Furthermore, the instant specification states “The CIGS material has a polycrystalline structure, in particular, a chalcopyrite crystalline structure, which is tetragonal.” (para. 19 of PG Pub).  Thus, the reference appears to teach the identical structure to that disclosed in the specification, though not specifically claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735